Citation Nr: 1717465	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  09-14 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel












INTRODUCTION

The Veteran served on active duty from August 1998 to August 2001 and from February 2005 to April 2006. 

This matter is on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to a TDIU.

This appeal was remanded by the Board in February 2014 and December 2015 for further development.  


FINDING OF FACT

In resolving all doubt in the Veteran's favor, his service-connected disabilities have rendered him unemployable since April 28, 2006.


CONCLUSION OF LAW

The criteria for a TDIU have been met, effective April 28, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2016).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2016).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  Disabilities of one or both upper extremities or lower extremities, including the bilateral factor, disabilities resulting from a common etiology or, single accident, disabilities affecting a single body system, multiple disabilities incurred in action, and multiple disabilities incurred as a prisoner of war (POW) will be considered as one collective disability for the purpose of determining whether these § 4.16(a) rating requirements are met.  38 C.F.R. § 4.16(a)(1)-(5).  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).

As of April 28, 2006, the Veteran met the schedular requirement for TDIU.  He is service-connected for posttraumatic stress disorder (PTSD), rated at 50 percent disabling, effective from May 31, 2006; lumbar spine strain rated as 20 percent disabling from April 28, 2006, 10 percent disabling from July 1, 2011, and then 40 percent disabling as of May 4, 2016; right knee sprain rated as 10 percent disabling from April 28, 2006, then 20 percent disabling as of May 4, 2016; left knee sprain rated as 10 percent disabling from April 28, 2006, then 20 percent disabling as of May 4, 2016; left foot plantar fasciitis rated as 10 percent since April 28, 2006; left shoulder strain rated as 10 percent disabling since April 28, 2006; right shoulder strain rated as 10 percent disabling since April 28, 2006; and acne vulgaris rated as noncompensable since April 28, 2006.  His combined rating is 60 percent from April 28, 2006, then 80 percent disabling as of May 31, 2006, and 90 percent as of May 4, 2016.  For the period from April 28, 2006 to May 30, 2006, his lumbar spine strain, right knee sprain, left knee sprain, left foot plantar fasciitis, left shoulder strain, and right shoulder strain, affect a single body system and are considered as one collective disability, with a rating of 60 percent. 

The critical inquiry is whether these service-connected disabilities alone are of "sufficient severity to produce unemployability".  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran need not be totally or entirely unemployable, however.  Requiring a Veteran to prove 100 percent or total unemployability is different from requiring proof that he cannot obtain or maintain "substantially gainful employment".  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  The use of the word "substantially" suggests intent to impart flexibility into a determination of overall employability, whereas a requirement that he prove 100-percent unemployability leaves no flexibility.  See id.   

Turning to now to the relevant evidence of record, the Veteran has a high school degree.  See VA psychiatrist outpatient note dated May 2006.  He studied computer science but worked in cleaning.  Id.  When he separated from military service in 2006, he worked for a couple of weeks, but was fired for arguing with his supervisor.  See March 2012 VA psychological evaluation.  The next job he had, he stated that he had problems again with his supervisor, but he also had difficulties with standing and lifting due to his back, knee, shoulder and foot problems.  Id.

Since May 2006, VA medical treatment records show that the Veteran has sought continual treatment for his PTSD.  Of particular note is a July 2007 VA psychiatric outpatient note in which the psychiatrist observed that the Veteran continued to experience intrusive thoughts, avoidance, exaggerated startle, hypervigilance, insomnia and poor concentration.  The psychiatrist noted that the Veteran was easily angered and confrontations usually led to something physical.  He further commented that the Veteran was not able to work because supervision was difficult for him to accept.  The psychiatrist documented that the Veteran was compliant with his prescribed medication.  The Global Assessment of Functioning (GAF) score assigned was 48, indicating serious symptoms and serious impairment in social, occupational or school functioning.  In a September 2007 VA addendum note, the psychiatrist opined that the Veteran was not able to work due to his diagnosis of PTSD.

The relevant evidence also includes a March 2012 VA examination regarding his left foot disorder.  The examiner observed that the Veteran used a back brace, bilateral knee brace and a cane.  She also commented that the Veteran's foot condition impacted his ability to work due to difficulty standing for long periods of time and pain getting up from a sitting position after sitting for a while.  Also, at the  March 2012 VA psychological evaluation, the examiner observed that the Veteran endorsed symptoms including a depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including a work or a worklike setting.  She also noted that a month after deployment, the Veteran was admitted in-patient to a psychiatric unit in June 2006 and was diagnosed with PTSD.  She further documented that he attended PTSD track classes, group therapy, some individual therapy and psychiatry for medication management.  The examiner stated that the Veteran was currently prescribed paroxetine and quetiapine.

At an April 2014 VA examination, the Veteran reported that he had difficulty doing routine household chores, lifting and caring for his young children due to his back disability.  He also stated that he had difficulty using stairs and walking because of his knee disabilities.  The examiner observed that the Veteran regularly used back and knee braces.  Regarding the impact these disabilities had on his ability to work, the examiner commented that they effected his ability to work due to pain.  Similarly, a March 2015 VA examination report included findings that the Veteran's shoulder disability impacted his ability to work due to lifting and with repetitive motion with both arms.  In addition, at a May 2015 VA examination, the examiner commented that the Veteran's knee disabilities had an impact on his ability to work because of difficulty with prolonged standing and walking.
The relevant evidence of record further includes a September 2016 VA examination regarding the impact his service-connected left foot, bilateral shoulder disorder, bilateral knee disorder, back disability and acne vulgaris had on his ability to obtain and maintain substantial employment.  The Veteran reported that the highest level of education that he completed included 1.5 years of college.  He stated that he worked as a tank mechanic from 1996-2001, and also attended some college level classes at that time.  Once released from active duty, he reported working one month at SAMs Club working as an auto mechanic.  The Veteran stated that he had been unemployed since then.  Regarding his service-connected disabilities, excluding PTSD, he reported that he could not run or jump, climb stairs, sit, stand, or walk for prolonged periods of time, turn or twist at waist, heavy lifting, pushing, or pulling, kneeling or squatting.  Based on the record and the Veteran's statements, the examiner opined that the above service-connected conditions would less likely as not preclude him from securing and following substantially gainful employment that involved sedentary work that allows for frequent breaks as needed to stretch or walk.  She also opined that these service-connected disabilities at least as likely as not precluded the Veteran from physically demanding positions that require a significant amount of walking, standing, heavy lifting, pushing, or pulling.

Considering the evidence of record, the Board finds that TDIU is warranted, effective April 28, 2006.  While the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  When assessing the probative value of a medical opinion, the access to claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, while the September 2016 VA examiner opined that the Veteran's service-connected disabilities precluded him from performing physically demanding jobs, she nevertheless, opined that he could perform sedentary work.  However, this conclusion ignores that the educational background and past occupational training and experience, which was entirely in physically demanding jobs, such as a mechanic and cleaner.  Moreover, the Veteran's psychiatrist opined that he was not able to work because of his PTSD symptoms.  Certainly, this evidence for versus against the claim is at least equally balanced, and in this circumstance this claim has to be granted, regardless, by resolving this reasonable doubt in the Veteran's favor.  38 C.F.R. § 4.3.


ORDER

Entitlement to a TDIU is granted effective April 28, 2006, subject to the statutes and regulations governing the payment of retroactive VA compensation.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


